Order filed May 7, 2015




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00062-CV
                                    ____________

               IRENE SILVA AND DAVID SILVA, Appellant(s)

                                         V.

                        THE CITY OF PASADENA, Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-36912

                                     ORDER

      Appellants’ brief was due April 1, 2015. No brief or motion for extension of
time has been filed.

      Unless appellants file a brief with this court on or before June 8, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM